DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-7, 10-14 are pending wherein claims 1 and 10 are in independent form. 
3.	Claims 1-5, 10-12 have been amended. 
4.	Claims 8, 9, 15 have been cancelled. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered. 
Response to Arguments
6.	Applicant's arguments filed on 03/11/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	Applicant argues on page of the remarks, “In summary, according to Lin, even if a NACK for data already transmitted by the second network side device is reported to the first network side device, the first network side device cannot retransmit the data. However, according to the Claim 1, if a NACK for second PDCP data already transmitted by the second communication device is reported to the first communication device, the first communication device can retransmit the data.”
		In response, examiner respectfully disagrees because:
	Lin discloses that the first network device (claimed first communication device) sends data packets that are not successfully received by the UE (Par 0171 ---"the first network side device 20 may choose, according to the bitmap, to send data packets that are not successfully received by the user equipment 10"). Therefore, the data packets that are not successfully received are retransmitted by the first network device based on a bitmap (claimed status report) received from the UE. The bitmap from the UE indicates the packets that are not successfully received (claimed NACK) and based on the bitmap, the first network device retransmits those unsuccessfully received packets (packets having SN 2, 4, 5) (Par 0170-0172, Par 0214-0215). Par 0172 discloses, "according to the bitmap, receiving statuses of data packets following the data packet whose GTP-U SN=2, send data packets whose GTP-U SNs=2, 4, and 5 and that are not successfully received to the UE, and then continue to send a GTP-U data packet to the UE starting from GTP-U SN=7". Therefore, Packets having SN 2, 4, 5 are the retransmitted packets and packet having SN=7 is the new transmission from the first network device.




Claim Rejections – 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-7, 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
		Claim 1 recites to determine the second PDCP data from the PDCP status report received from the terminal (“identifying the second PDCP data among the first PDCP data based on the PDCP status report and the mapping information”) and then, transmit the second PDCP data to the terminal. PDCP status report is received before transmitting the second data to the terminal and the PDCP status report includes a NACK for the second data (“receiving, from a terminal, a PDCP status report including acknowledgement/negative- acknowledgement (ACK/NACK) information on the first PDCP data, wherein the ACK/NACK information includes information indicating a NACK for second PDCP data”). How can the PDCP status report from the terminal include a NACK for the second data even when the second data has not been transmitted. It is inconceivable to provide a feedback (i.e. NACK) for the data that has not been transmitted. The specification also does not provide any guideline to enable one skilled in the art to provide a NACK for the data that has not been transmitted
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 10 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 11-14 depend upon claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-7, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites to “receive, from a terminal, a PDCP status report including acknowledgement/negative- acknowledgement (ACK/NACK) information on the first PDCP data, wherein the ACK/NACK information includes information indicating a NACK for second PDCP data”. Claim 1 recites to receive ACK/NACK information on the first data and then, recites that the ACK/NACK information includes NACK for second data. It is not clear whether the ACK/NACK information in the PDCP status report is for the first data or second data. 
		Claim further recites to determine the second PDCP data from the PDCP status report received from the terminal (“identifying the second PDCP data among the first PDCP data based on the PDCP status report and the mapping information”) and then, transmit the second PDCP data to the terminal. PDCP status report is received before transmitting the second data to the terminal and the PDCP status report includes a NACK for the second data. How can the PDCP status report from the terminal include a NACK for the second data even when the second data has not been transmitted. It is inconceivable to provide a NACK for the data that has not been transmitted. 
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claim 10 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 11-14 depend upon claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.



Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20160269955 A1, hereinafter referred to as Lin).
		Re claim 1, Lin teaches a method performed by a first communication device (first network device, 20, Fig. 2) in a wireless communication system (Fig. 2-4, Abstract), the method comprising:
	(i) identifying whether a change event of a packet data convergence protocol (PDCP) version (handover from the second network device to the first network device causes PDCP entity/layer of the second network device to be changed to the PDCP entity/layer of the first network device) is occurred (Fig. 2-4, Par 0145, Par 0149, Par 0205-0209);
	(ii) in case that the change event is occurred (handover command from the second network device to the first network device), receiving, from a second communication device (second network device), first PDCP data buffered in a second PDCP entity of the second communication device (second network device forwards data to the first network device) and mapping information (protocol sequence number mapping information, ∆SN) between a sequence number (SN) for the first PDCP data (PDCP SN) and an SN for a general packet radio service tunneling protocol (GTP) (GTP-U SN), wherein the SN for the first PDCP data is detached in the first PDCP data (data forwarded from the second network device to the first network device includes network side protocol sequence number (GTP-U SN) and protocol sequence number mapping information, ∆SN. Therefore, PDCP SN is detached/not carried by the data forwarded from the second network device to the first network device) (Fig. 2-4, Fig. 7, Par 0149, Par 0151-0155, Par 0207-0209, Par 0211-0213, Par 0252);
	(iii) receiving, from a terminal (UE), a PDCP status report including acknowledgement/negative- acknowledgement (ACK/NACK) information on the first PDCP data (PDCP SN/bitmap received from the UE indicating successfully/not successfully received packets from the second network device); wherein the ACK/NACK information includes information indicating a NCAK for second PDCP data (PDCP SN/bitmap from the UE indicating packets that are not successfully received from the second network device, Par 0170-0172, Par 0214-0215) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269);
	(iv) identifying the second PDCP data (PDCP data not successfully received by the UE from the second network device/data received from the second network device that needs to be resent to the user equipment) among the first PDCP data (data forwarded from second network device) based on the PDCP status report (PDCP SN/bitmap from the UE) and the mapping information (protocol sequence number mapping information, ∆SN) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269);
	(v) allocating a SN for the second PDCP data (determining SN  for the unsuccessfully received data packets/determining SN for the data packet needs to be sent to the UE) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269); and
	(vi) transmitting, to the terminal, the second PDCP data (retransmitting the unsuccessfully received data packets/transmitting the data packet that needs to be sent to the UE) (Fig. 2-4, Fig. 7, Par 0163-0172, Par 0207-0209, Par 0211-0215, Par 0264-0269).
		Claim 10 recites a first communication device to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2, 3, 5-7, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1 and 10 above and further in view of Zhang et al (US 20200305225 A1, hereinafter referred to as Zhang).
		Re claim 2, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode); and determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode.
		Zhang teaches to determine the second PDCP data (retransmission of LTE data/5G data) by excluding data for which an ACK is sequentially received through a radio link control RLC automatic repeat request (ARQ) from the first PDCP data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determining the second PDCP data (new LTE/5G data transmission after handover) by excluding the first PDCP data (all the data transmitted before handover) in case that the data transmission mode is a second AM mode (RLC acknowledgement mode acknowledging successful retransmission) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode); and determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 3, Lin does not explicitly disclose to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state in case that a data transmission mode of the first communication device is a third AM mode; and determining the second PDCP data by excluding the first PDCP data in response to the information.
		Zhang teaches to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after LTE to 5G handover, LTE eNB makes LTE buffer empty by forwarding stored data to the 5G eNB) in case that a data transmission mode of the first communication device is a third AM mode (RLC acknowledgement mode); and determining the second PDCP data by excluding the first PDCP data in response to the information (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to receive, from the second communication device, information indicating that a buffer of a radio link control (RLC) entity is in an empty state in case that a data transmission mode of the first communication device is a third AM mode; and determining the second PDCP data by excluding the first PDCP data in response to the information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 5, Lin does not explicitly disclose to give a new sequence number to the second PDCP data.
		Zhang teaches to give a new sequence number to the second PDCP data (new data after handover has a sequence number determined according to the RAT where the UE is handed over such as RLC SN or PCLC SN. After handover from 5G to LTE, 5G eNB sets PDCP SN 0 to the PCLC PDUs encapsulated as PDCP SDUs for retransmission) (Fig. 10-12, Par 0060, Par 0078-0082, Par 0119-0121, Par 0123-0124).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to give a new sequence number to the second PDCP data, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claims 6, 13, Lin does not explicitly disclose that in case that the terminal performs a handover from the second communication device to the first communication device or the terminal is in dual connectivity with respect to the first communication device and the second communication device in a state where the first communication device and the second communication device belong to different networks, respectively, a PDCP version of a first PDCP entity of the first communication device is changed from a PDCP version of the second PDCP entity.
		Zhang teaches that in case that the terminal performs a handover from the second communication device to the first communication device (handover from LTE to 5G eNB or 5G to LTE eNB) or the terminal is in dual connectivity with respect to the first communication device and the second communication device (UE is connected to both the LTE eNB and 5G eNB where LTE eNB is the primary node and 5G eNB is the secondary node) in a state where the first communication device and the second communication device belong to different networks (LTE network and 5G network), respectively, a PDCP version of the a PDCP entity is changed from a PDCP version of the second PDCP entity (handover from 5G eNB to LTE eNB changes 5G PDCP version (i.e. PCLC, Fig. 7) to LTE PDCP version. Similarly, handover from LTE eNB to 5G eNB changes LTE PDCP version to 5G PDCP version/PCLC) (Fig. 5-7, Fig. 10-14, Par 0060-0061, Par 0065-0066, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0124, Par 0135-0139).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step that in case that the terminal performs a handover from the second communication device to the first communication device or the terminal is in dual connectivity with respect to the first communication device and the second communication device in a state where the first communication device and the second communication device belong to different networks, respectively, a PDCP version of a first PDCP entity of the first communication device is changed from a PDCP version of the second PDCP entity, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claims 7 and 14, Lin does not explicitly disclose to receive, from the second communication device, data transmission state information; and determine the first PDCP data transmitted from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information.
		Zhang teaches to receive, from the second communication device, data transmission state information (SN status/data forwarding for retransmission); and determine the first PDCP data transmitted (LTE/5G data transmitted before handover (both successful and unsuccessful transmission)) from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information (data forwarded for retransmission indicates the data transmitted successfully and unsuccessfully before handover) ((Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to receive, from the second communication device, data transmission state information; and determine the first PDCP data transmitted from the second PDCP entity to a RLC entity of the second communication device based on the data transmission state information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Re claim 11, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode), determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, and control to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state in case that the data transmission mode is a third AM mode, and determine the second PDCP data by excluding the first PDCP data in response to the information.
		Zhang teaches to determine the second PDCP data (retransmission of LTE data/5G data) by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data (first missing PCLC SDU indicates the successful reception of data before the first missing PCLC SDU) in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode) (RLC acknowledgement mode) (data that are received successfully are not retransmitted and data that are not received successfully are retransmitted. Therefore, retransmission excludes successfully transmitted data); and determine the second PDCP data (new LTE/5G data transmission after handover) by excluding the first PDCP data (all the data transmitted before handover) in case that the data transmission mode is a second AM mode (RLC acknowledgement mode acknowledging successful retransmission) (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover), to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state (after handover from 5G eNB to LTE eNB, 5G eNB sends the buffered data to the LTE eNB and this forwarding of data from 5G eNB to LTE eNB makes the 5G eNB buffer empty. Similarly, after LTE to 5G handover, LTE eNB makes LTE buffer empty by forwarding stored data to the 5G eNB) in case that the data transmission mode is a third AM mode (RLC acknowledgement mode); and determining the second PDCP data by excluding the first PDCP data in response to the information (Fig. 6-7, Fig. 10-14, Par 0071, Par 0073, Par 0075, Par 0081-0085, Par 0105-0108, Par 0116-0125, Par 0129-0143 ----after successfully transmitting all the LTE/5G data linked to data transmission before handover, new LTE/5G data transmitted after handover. Therefore, new LTE/5G data transmission excludes all the data transmitted before handover).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to determine the second PDCP data by excluding data for which an ACK is sequentially received through a radio link control (RLC) automatic repeat request (ARQ) from the first PDCP data in case that a data transmission mode of the first communication device is a first acknowledged mode (AM mode), determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second AM mode, and control to receive, from the second communication device, information indicating that a buffer of an RLC entity is in an empty state in case that the data transmission mode is a third AM mode, and determine the second PDCP data by excluding the first PDCP data in response to the information, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
16.	Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Zhang as applied to claims 1 and 10 above and further in view of Jiang et al (US 20210084129 A1, hereinafter referred to as Jiang).
		Re claims 4, 12, Lin does not explicitly disclose to determine the second PDCP data by excluding data for which a first timer expires from the first PDCP data in case that a data transmission mode of the first communication device is a first unacknowledged mode (UM mode); determine the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second UM mode; and determine the second PDCP data by excluding the first PDCP data in case that a second timer expires if the data transmission mode is a third UM mode.
		Zhang teaches that base station/eNB operates in unacknowledged (UM) mode and there is no retransmission of data in unacknowledged (UM) mode (Par 0073, Par 0085).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step that a base station/eNB operates in unacknowledged (UM) mode and there is no retransmission of data in unacknowledged (UM) mode, as taught by Zhang for the purpose of improving resource efficiency and reducing signaling overhead when a handover is occurred between different networks, as taught by Zhang (Par 0002-0003).
		Jiang teaches to delete PDCP SDU upon expiration of a discard timer in an RLC unacknowledged mode (Par 0002-0003). 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to delete PDCP SDU upon expiration of a discard timer in an RLC unacknowledged mode, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang further discloses to delete transmitted data after expiration of a discard timer in an RLC unacknowledged mode (Par 0002-0003). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data (new data transmitted after handover, Reference Zhang, Fig. 10-12) by excluding data (data transmitted before handover) for which a first timer expires from the first PDCP data in case that a data transmission mode of the first communication device is a first unacknowledged mode (UM mode) (deleting data upon expiration of a timer in UM mode, reference Jiang, Par 0002-0003) and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).
		Jiang further discloses to delete PDCP SDU in an unacknowledged mode (second UM mode) after satisfying a condition even when the discard timer does not expire (Fig. 1-2, Par 0060-0067).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Lin by including the step to delete PDCP SDU in an unacknowledged mode after satisfying a condition even when the discard timer does not expire, as taught by Jiang for the purpose of processing data to reduce “cache space occupied by the PDCP SDU”, as taught by Jiang (Par 0064).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang discloses an unacknowledged mode (UM) to delete transmitted data before the expiration of the discard timer (second UM mode). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data by excluding the first PDCP data in case that the data transmission mode is a second UM mode and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).
		Zhang discloses that there is no data retransmission in unacknowledged (UM) mode and therefore, in unacknowledged (UM) mode, all the data (second data) transmitted after handover by one of LTE eNB or 5G eNB are new LTE/5G data (Fig. 10-14). In unacknowledged mode, all the data transmitted after handover (second data) exclude data transmitted before handover (first data) because there is no data retransmission. Jiang further discloses to delete transmitted data after expiration of a discard timer in an RLC unacknowledged mode (third UM mode) (Par 0002-0003). Therefore, Lin in view of Zhang and Jiang is capable of determining the second PDCP data (new data transmitted after handover, Reference Zhang, Fig. 10-12) by excluding the first PDCP data (data transmitted before handover) in case that a second timer expires if the data transmission mode is a third UM mode (deleting data upon expiration of a timer in UM mode, reference Jiang, Par 0002-0003) and it would have been obvious to do so “to reduce cache space occupied by a PDCP SDU”, as taught by Jiang (Par 0004).

Relevant Prior Art
		Shah et al (US 20190357137 A1) discloses that a UE establishes dual connectivity with a gNB and an LTE eNB. The UE transmits an ACK status report to the LTE eNB/master eNB and receives missing PDU from the LTE eNB (Fig. 11-12, Fig. 16-17, Fig. 19).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473